Per Curiam,
The fund for distribution represents.the net balance of the proceeds of* testator’s real estate sold by order of court for payment of debts. The question, was whether it.should be presently distributed, or invested under the direction of the orphans’ court during the lifetime'of testator’s daughter Sallie, if she so long *555remains unmarried, and the interest paid to her, etc., and upon her death or marriage the principal distributed according to her father’s will. The learned auditor held that a proper construction of the will required that the fund should be thus invested. Exceptions to his report were overruled by the court below and the report confirmed absolutely. Hence this appeal.
We are satisfied the court was clearly right in dismissing the exceptions and confirming the report. The will was rightly construed by the auditor; and for reasons given by him the decree should not be disturbed. There is nothing in the specifications of error that requires discussion.
. Decree affirmed and appeal dismissed at appellant’s costs.